Citation Nr: 0327746	
Decision Date: 10/16/03    Archive Date: 10/28/03

DOCKET NO.  02-02 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran served on active duty from March 1956 to May 
1964.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada, which denied service connection for asbestosis.

In April 2003, the veteran testified at a videoconference 
hearing, a transcript of which has been associated with the 
claims folder.

The issues on appeal before the Board had included 
entitlement to an increased disability rating for service-
connected duodenal ulcer.  However, in a VA Form 21-4138, 
Statement In Support Of Claim, dated in April 2003, the 
veteran withdrew his appeal on that issue.


REMAND

VA sets forth information about disease related to asbestosis 
exposure and provides specific procedures for the development 
of evidence pertaining to claims for service connection for 
asbestosis.  ADJUDICATION PROCEDURE MANUAL, M21-1, Part VI, 
 7.21 (M21-1).  Asbestos fiber masses have a tendency to 
break easily into tiny dust particles that can float in the 
air, stick to clothes, and may be inhaled or swallowed.  
Inhalation of asbestos fibers can produce fibrosis and 
tumors.  The most common disease is interstitial pulmonary 
fibrosis (asbestosis).  Asbestos fibers may also produce 
pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of pleura and peritoneum, lung cancer, and 
cancers of the gastrointestinal tract.  Cancers of the larynx 
and pharynx as well as the urogenital system (except the 
prostate) are also associated with asbestos exposure.  M21-1, 
Part VI,  7.21a(1).

Persons with asbestos exposure have an increased incidence of 
bronchial, lung, pharyngolaryngeal, gastrointestinal and 
urogenital cancer.  The risk of developing bronchial cancer 
is increased in current cigarette smokers who have had 
asbestos exposure.  Mesotheliomas are not associated with 
cigarette smoking.  Lung cancer associated with asbestos 
exposure originates in the lung parenchyma rather than the 
bronchi.  All persons with significant asbestosis develop cor 
pulmonale.  M21-1, Part VI,  7.21a(3).

In this case, the veteran has submitted a report, dated in 
July 1990, from a private physician, I. K. Sharpe, M.D., in 
which she noted that a pulmonary function survey made in her 
office that day reflected isolated severe maldiffusion which 
was worsened by the severely elevated carboxyhemoglobin.  She 
also noted that a chest x-ray revealed small, irregular 
densities in the bases more than the apices and there were 
bilateral pleural plaques.  Dr. Sharpe's impression was 
asbestosis and asbestos-related pleural disease.  On a 
private chest x-ray report, dated in February 1993, from the 
Institute of Industrial and Forensic Medicine, the examiner 
interpretation was asbestosis and noted that a complication 
was cor pulmonale.

In addition, the record contains a discharge summary from a 
private hospital in Florida showing that the veteran was in 
the hospital from June 29, 1979, to July 6, 1979, for 
complaints of right pleuritic chest pain.  Chest x-rays and 
lung scan were negative.  Pulmonary function tests showed 
normal spirometry.  There was mild decrease in diffusing 
capacity, and helium lung volumes indicated restrictive 
defect consistent with pleuritis and mild hypoxia.  The 
impression included left pleuritic chest pain and fever of 
unknown origin and cigarette bronchitis.

When considering claims for service connection based on 
asbestos exposure, the RO must determine whether or not 
military records demonstrate evidence of asbestos exposure in 
service and must also assure that development is accomplished 
to determine whether or not there is pre-service and/or post-
service evidence of occupational or other asbestos exposure.  
A determination must then be made as to the relationship 
between asbestos exposure and the claimed diseases, keeping 
in mind the latency and exposure information noted above.  As 
always, the reasonable doubt doctrine is for consideration in 
such claims.  M21-1, Part VI,  7.21d.

The manual provisions also note that some of the major 
occupations involving exposure to asbestos include mining, 
milling, work in shipyards, insulation work, demolition of 
old buildings, carpentry and construction, manufacture and 
servicing of friction products such as clutch facings and 
brake linings, manufacture and installation of roofing and 
flooring materials, asbestos cement sheet and pipe products, 
military equipment, etc.  Exposure to any simple type of 
asbestos is unusual except in mines and mills where the raw 
materials are produced.  The latent period varies from 10 to 
45 or more years between first exposure and development of 
disease.  Also of significance is that the exposure to 
asbestos may be brief (as little as a month or two) or 
indirect (bystander disease).  M21-1, Part VI,  7.21b.

In this case, the veteran has acknowledged that he had some 
exposure to asbestos before and after service.  However, he 
contends that by far the most exposure he had was during his 
period of service.

In the July 1990 report from Dr. Sharpe, she noted the 
veteran's history of the first exposure being at 10 years of 
age when he helped place asbestos siding on a house.  At the 
hearing before the Board, the veteran testified that this day 
when he helped his father put asbestos shingles on the side 
of a house was his only pre-service exposure to asbestos.  
Dr. Sharpe also noted that at age 12 the veteran worked in a 
service station and worked as a carpenter's helper for 6 
months before entering the Air Force.  The veteran 
acknowledged at the hearing before the Board that he worked 
in a service station during the summers when he was in high 
school and that about twice during a summer he would change 
brake shoes.

Dr. Sharpe noted that in service the veteran worked as a 
cryogenic fluid production technologist producing liquid 
oxygen, carbon dioxide, and nitrogen, and that he wore 
asbestos gloves.  The veteran testified at the Board hearing 
that this job involved transferring fluid production from a 
tank to a portable tank and that he wore asbestos gloves 
doing this work.  He also stated that when there was a leak 
in one of the lines, he had to solder it and he used an 
asbestos blanket to keep everything else from catching fire.  
The RO obtained the veteran's AF Form 7, Airman Military 
Record, which confirms his specialties in service as fluid 
production technician and gas generator plant operator, and 
the veteran testified that these two jobs were the same but 
that the name was changed during his time in service.  The AF 
Form 7 shows that the veteran worked in one or the other of 
these capacities from April 1958 to June 1962 and from 
September 1963 to May 1964.

Dr. Sharpe also noted that the veteran worked in Jacksonville 
Shipyards as an electrician's helper for 8 or 9 months and 
then worked in construction as an electrician's helper for 
one year.  She stated that since 1966 the veteran worked out 
of the International Brotherhood of Electrical Workers and 
traveled around the country.  He was still working in this 
capacity at the time of Dr. Sharpe's July 1990 examination.  
Dr. Sharpe noted that examples of asbestos exposure in 
addition to the experience the veteran had at 10 years of age 
included working in the service station, wearing the asbestos 
gloves in service, and asbestos abatement in Manhattan.  The 
veteran testified at the Board hearing that during the years 
working as an electrician he had no exposure to asbestosis to 
his knowledge except that he worked one day in New York in an 
area with asbestos.  

The Board concludes that, based on the history of asbestos 
exposure and Dr. Sharpe's diagnosis, the case must be 
remanded for a VA examination for an examiner to confirm the 
diagnosis and render an opinion as to the likelihood of a 
relationship between asbestos exposure in service and a 
current lung disorder.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2003).  

Finally, the Board notes that in a decision promulgated on 
September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded for additional development, the RO must take this 
opportunity to inform the appellant that notwithstanding the 
information previously provided, a full year is allowed to 
respond to a VCAA notice.  

Accordingly, this claim is REMANDED for the following action:

1.  Review the claims file and ensure 
that all VCAA notice obligations have 
been satisfied in accordance with the 
recent decision in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 
as well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A, (West 2002), and any other 
applicable legal precedent.

2.  Ask the veteran to provide a list of 
all VA and non-VA health care providers 
that have treated him for his lung 
condition since his separation from 
service.  Make attempts to obtain all 
identified records.

3.  Ask the veteran to submit a complete 
and specific employment history from his 
separation from service in 1964 until the 
present, to include an explanation of 
duties in each place of employment.

4.  Make arrangements for the veteran to 
be afforded an examination by a pulmonary 
specialist in asbestos related disorders.  
The claims file and a copy of this remand 
must be made available to and reviewed by 
the doctor prior and pursuant to 
conduction of the examination.  The 
examination report should reflect that 
the claims file was reviewed by the 
examiner in conjunction with the 
examination.  The examiner should order 
any tests or special studies that the 
examiner decides are needed to provide 
the medical information required by this 
remand.  

5.  The examiner is to provide a 
diagnosis of any lung disorder found on 
examination.  The doctor must discuss the 
prior medical evidence in detail and 
reconcile contradictory evidence, if any, 
to include the July 1990 diagnosis of Dr. 
Sharpe.  The doctor must provide a 
comprehensive report including complete 
rationales for all opinions and 
conclusions reached, citing the objective 
medical findings leading to the doctor's 
conclusion.  

If the examiner renders a diagnosis of a 
current lung disorder, the examiner must 
provide an opinion as to whether it is as 
likely as not that the lung disorder is 
due a disease or injury in service, 
including asbestos exposure in service, 
as opposed to some other factor or factor 
including asbestos exposure before and 
after service.  

6.  Review the claims folder and ensure 
that the foregoing development actions 
have been conducted and completed in 
full.  Specific attention is directed to 
the examination report.  Ensure that the 
medical report is complete and in full 
compliance with the above directives.  If 
the report is deficient in any manner or 
fails to provide the specific opinions 
requested, it must be returned to the 
doctor for correction.  38 C.F.R. § 4.2; 
see also Stegall v. West, 11 Vet. App. 
268 (1998).  Also, ensure that no other 
notification or development action, in 
addition to those directed above, is 
required is required by the VCAA.  If 
further action is required, undertake it 
before further claim adjudication.  

7.  Thereafter, readjudicate the 
veteran's claim for service connection 
for a lung disorder.  If the benefits 
sought on appeal remain denied, provide 
the appellant with a supplemental 
statement of the case (SSOC).  The SSOC 
should contain notice of all relevant 
actions taken on the claims, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the claim is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


